Citation Nr: 1223185	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  07-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals, posttraumatic encephalopathy, characterized by atypical headaches. 

2.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to December 1943.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a February 2006 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which granted the Veteran's claim for service connection for residuals, post traumatic encephalopathy, characterized by atypical headaches, and assigned a 10 percent evaluation, effective July 25, 2005.  

In a June 2009 decision, the Board denied entitlement to an initial disability evaluation in excess of 10 percent for residuals, posttraumatic encephalopathy, characterized by atypical headaches.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an August 2010 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  In January 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence reflects that the Veteran may be unemployable due to his service-connected disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  Under the rating criteria in effect prior to and beginning October 23, 2008, the Veteran's residuals, posttraumatic encephalopathy, characterized by atypical headaches are primarily manifested by migraine headaches symptoms analogous to characteristic prostrating attacks occurring on an average once a month over the last several months. 

2.  Under the rating criteria in effect prior to and beginning October 23, 2008, the Veteran has demonstrated chronic vertigo and dizziness with ataxia.   

3.  Under the rating criteria in effect beginning October 23, 2008, the Veteran's residuals, posttraumatic encephalopathy, characterized by atypical headaches are manifested by mild loss of memory, mildly impaired judgment, occasional disorientation, mildly impaired motor activity, mild impaired visual spatial orientation, three or more subjective symptoms that mildly interfere with work, and one or more neurobehavioral effects that occasional interfere with workplace and/or social interaction. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but not higher, for residuals, post traumatic encephalopathy, characterized by atypical headaches have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8045, 8100 (2008, 2011).

2.  The criteria for a separate 30 percent rating, but not higher, for vertigo are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.86, Diagnostic Code 6204, 4.124a, Diagnostic Code 8045 (2008, 2011). 

3.  Beginning October 23, 2008, the criteria for a separate 10 percent evaluation, but not higher for residuals, post traumatic encephalopathy, characterized by atypical headaches, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8045 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in January 2011.  The Board specifically instructed the Appeals Management Center (AMC) to provide the Veteran with an examination to determine the current extent and severity of his service-connected residuals, posttraumatic encephalopathy, characterized by atypical headaches; and readjudicate the claims.  Subsequently, the Veteran was examined in February 2011 and February 2012 to determine the severity of his service-connected disability.  His claim was then readjudicated in a March 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2005, June 2007, and September 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2007 and September 2009 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in various supplemental statements of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disability since he was last examined in February 2012.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board finds that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has declined the opportunity to present evidence and argument in support of his claim.  Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his residuals, posttraumatic encephalopathy, characterized by atypical headaches is more disabling than contemplated by the current 10 percent disability evaluation.  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The protocol for traumatic brain injuries (TBIs) was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5) (2011).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a , Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).   In this case, while the Veteran filed his claim for service connection in July 2005 and he has not requested that his claim be considered under the revised criteria, the RO has evaluated his disability under both criteria.  See March 2012 supplemental statement of the case.  Therefore, the Board will consider both sets of criteria. 
 
Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Codes 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Codes 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Codes 8045 (2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A Veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The relevant evidence includes the Veteran's service treatment records, which reflect that he was hit by a bayonet in the inner corner of the right eye during a drill.  He was seen four weeks after this incident with complaints of continuing headaches and dizziness since the injury.  He described the headaches as being dull in nature and constant.  He also described dizzy spells, but denied any nausea or vomiting.  After being hospitalized, he underwent evaluation of the eye, which revealed normal muscle balance and external examination.  Lens and media were described as clear in each eye, and fundi were normal.  Vision was found to be 20/15 in both eyes.  In the consultation report, it was concluded that his headaches were not ocular in origin.  

After undergoing extensive evaluation, it was determined that there was no demonstrable organic basis for his complaints.  In a final summary of the admission, it was noted that the Veteran was tense, introverted, and blushed easily.  He was also described as shy and timid, with a juvenile personality make-up.  The physician indicated that he had complained of numerous sore throats during the hospitalization, but that an ENT consultation did not recommend a tonsillectomy.  Physical examination and laboratory tests were all reported to be within normal limits.  He was given a final diagnosis of psychoneurosis, mixed-type, chronic, severe, cause undetermined, manifested by infantile personality make-up, somatic complaints and by feelings of inadequacy, without demonstrable basis.

Shortly following separation, service connection was awarded for psychoneurosis, mixed, mild, and a noncompensable rating was assigned.

A May 2005 brain MRI report, ordered by a private physician, revealed findings consistent with small vessel disease and age-related changes, as well as findings likely related to subacute vascular insult.  In the margins of the report is a handwritten statement (purportedly from the ordering physician, Dr. Brezausek) noting that the Veteran had suffered an in-service injury to the basal ganglion, which could cause hand tremors, memory difficulties and shuffling as he walks (resulting in falls), but may or may not cause headaches.  She further noted that he had a greater than 90 percent blockage of the left carotid artery.  Although Dr. Brezausek added that she wanted the Veteran to been seen by a neurologist, there is no evidence that he ever did so.

In January 2006, the Veteran was afforded a VA brain and spinal cord examination, at which time, he complained of chronic headaches since service, infrequent falls and worsening memory problems and dizziness.  He said that his headaches were only relieved by resting for 30 minutes.  An x-ray of his skull was negative for fractures, lytic, blastic lesions of bony calvarium, significant lesions of paranasal sinuses or other abnormalities, and a physical examination revealed intact cranial nerves.  The examiner noted that during the examination, the Veteran was very pleasant and talkative with normal understanding and affect, and demonstrated no manifestations of psychiatric abnormality.  After noting that she had reviewed the Veteran's complete claims folder, as well as the opinion of his private physician, she diagnosed the Veteran with post traumatic encephalopathy and atypical headaches.  She disagreed with his private physician, however, and concluded that the Veteran's headaches had been present so long that there was probably some psychogenic component, and because he had sustained a "closed" head injury that had not penetrated his skull, the findings noted on the MRI were more likely the result of an age-related process in an 85-year-old gentleman, rather than due to his in-service injury from 1943.  

A June 2006 VA audiological examination report noted that while the Veteran's tinnitus was as likely as not related to posttraumatic encephalopathy, his hearing sensitive was not related to service.  

In November 2006, the Veteran was afforded a second VA examination with the same examiner, who performed various physical and diagnostic tests to determine whether he had any functional impairment of his peripheral and autonomic systems.  The examiner noted that the Veteran was able to walk forward on his toes and had a broad-based gait.  His muscle strength for upper and lower extremities was equal bilaterally, and he appeared to have no abnormal cognitive or psychiatric manifestations.  An eye examination revealed normal findings.  Again, the examiner concluded that the brain changes noted on the 2005 MRI were more likely the result of his advanced age, and not the result of his in-service eye injury.  She further concluded that his claims of memory loss, dizziness and balance, and gait problems were also the result of his age, as well as his carotid artery disease and small vessel brain disease.  Finally, she opined that his atypical headaches were neither caused by, nor the result of his post traumatic encephalopathy.

On VA examination in September 2009, the Veteran reported essentially chronic intermittent headaches occurring about four to six times a week.  These were described as sharp, throbbing pain localized behind/around the right eye with headache pain radiating to the center of the head.  The Veteran rated his pain at about a seven on a scale of zero to ten.  The headaches lasted a few hours and were not accompanied by particular photophobia or hypersensitivity to light, or nausea or vomiting associated with the headaches.  There was some possible phonophobia.    The Veteran treated his headaches by lying down for a while but did not take any particular medication for the pain.  The Veteran also complained of chronic daily problems with dizziness and vertigo; he frequently felt as if things were spinning around him and that he was falling forward or sideways when trying to walk.  Although decreased mobility was noted, he ambulated without assistive devices.  There were significant balance issues and the Veteran reported a history of frequent falls.  Additionally, as to memory, the Veteran indicated becoming more and more forgetful with short term memory loss.  Other cognitive problems included some difficulty concentrating at times and mild difficulty with executive functions, and having more difficulty with some tasks, especially unfamiliar tasks.  The Veteran also indicated slowing of speed of information processing, taking longer to analyze problems and coming to a rational solution.  While his judgment was good, it took longer to make decisions than before.  He was frequently easily confused.  Notable problems included a history of glaucoma but no particular issues with blurred vision or double vision.  The Veteran denied any significant problems with weakness or paralysis, sleep disturbance, fatigue, malaise, speech or swallowing, bowel or bladder function, erectile function, sensory changes, sense of taste or smell, seizures, or psychiatric symptoms without significant irritability or restlessness.  There was also no symptoms of autonomic dysfunction.

On evaluation, the examiner noted mild to moderate deficits of memory, attention/calculation, concentration, and executive function with objective evidence of mild impairment of memory/recall, attention/calculation, and concentration.  The Veteran was also observed to have mildly impaired judgment as he was slow to identify, understand, weigh alternatives, and eventually come to a rational decision for complex or unfamiliar decisions.  Social interaction was routinely appropriate.  As to orientation, there was occasional disorientation to situations as he had difficulty recalling date and day of the week at times.  There were cerebellar deficits demonstrative of dizziness/vertigo and balance issues/ataxia.  There was mildly impaired visual spatial orientation as the Veteran was on rare occasions confused in unfamiliar surroundings.  Subjective symptoms included chronic headaches and chronic dizziness/vertigo with balance issues/ataxias and history of frequent falls, and memory impairment with cognitive deficits.  The Veteran identified three or more subjective symptoms that mildly or moderately interfered with activities of daily living.  The examiner observed that there were no significant neurobehavioral or psychiatric symptoms, and no significant deficits in communication.  The Veteran had normal consciousness.  The examiner concluded that there was mild to moderate (more moderate) disabilities attributed to the Veteran's service-connected residuals, posttraumatic encephalopathy, characterized by atypical headaches. 

The May 2010 VA examination report noted the Veteran's subjective complaints of daily mild to moderate vertigo lasting up to 60 seconds, daily mild weakness lasting one day, moderate to severe daily headaches lasting several hours per episode, and mild daily nausea lasting up to 30 minutes per episode.  The Veteran reported daily moderate memory loss which resulted in difficulty remembering tasks, appointments, and impairment in ability to complete tasks once initiated.  It was also noted that the Veteran did not have difficulty with executive function.  On evaluation, the examiner found that there was objective evidence of mild impairment of memory loss and demonstrated difficulty with both immediate and delayed memory.  The Veteran also had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships.  He also had one or more neurobehavioral effects that did not interfere with work place interaction or social interaction.  He was able to communicate normally.  The examiner gave a diagnosis of cognitive disorder not otherwise specified, and noted that the reported headaches and initial vertigo were likely related to TBI and the significant difficulties with immediate and short term memory were most likely related to the recent TBI.  The examiner also noted that the Veteran's difficulties with immediate and short term memory appeared to interfere with social functioning on a regular basis demonstrated by the Veteran's tendency to repeatedly ask the same questions over and over. 

On VA examination in June 2010, the Veteran reported moderate daily headaches the duration of which varied but could be all day or less.  He had weekly dizziness and moderate fatigue.  There was moderate memory impairment, and difficulty concentrating and with executive functions.  He also had problems with mobility related to his stroke two years before and ambulated with a cane.  These impairments resulted in moderate impairment on his daily activities.  He denied paralysis, sleep disturbance, speech or swallowing difficulties, sensory changes, visual problems, taste or smell problems, seizures, hypersensitivity to sound or light, neurobehavioral changes, autonomic dysfunction, bowel problems, bladder problems, or psychiatric symptoms.  Evaluation showed that motor activity was moderately decreased due to apraxia.  Sensory evaluation of the upper extremity showed decreased proprioception of the entire extremity bilaterally, pinprick was normal bilaterally, vibratory sense was abnormal bilaterally, and two point discrimination was 2 cm on the left and 4 cm on the right.  Sensory evaluation of the lower extremity revealed decreased proprioception of the entire extremity bilaterally, pinprick and vibratory sense was normal bilaterally, position sense was abnormal bilaterally, and two point discrimination was 5 cm on the left and 7 cm on the right.  Gait was abnormal as it was wide with high stepping, there was imbalance as he was not able to perform Romberg, and incoordination was demonstrated by poor gross and fine motor skills.  There was no spasticity or rigidity.  There was no autonomic nervous system impairment and eye examination was normal.  There was cranial nerve impairment, and moderately impaired spatial orientation as the Veteran usually got lost in unfamiliar surroundings, had difficulty reading maps or following directions and judging distance, and had difficulty using assistive devices, e.g. a GPS.  Consciousness and hearing were normal, and there was no endocrine dysfunction or any other abnormal physical findings.  The examiner noted that the Veteran had chronic headaches, fatigue, memory loss, cognitive problems, dizziness, and constant tinnitus secondary to TBI.  These had a moderate-severe effect on the Veteran's usual occupation and daily activities.  It was also noted that it was as likely as not that the Veteran's dizziness and constant tinnitus were secondary to TBI as the type of injury he sustained would cause dizziness and tinnitus.  

The August 2010 VA examination report addendum noted the Veteran's reported headaches and initial vertigo, and found that they were most likely related to TBI sustained during service.  Additionally, the Veteran's significant difficulties with  immediate and short term memory were most likely related to recent transient ischemic attack (TIA), which was described by the medical examiner as related to carotid artery disease and small vessel brain disease.  The examiner further indicted that cognitive disorder is not a separate condition from the service-connected psychoneurosis.  

On VA examination in February 2011, the Veteran reported that he continued to have chronic intermittent headaches, which were stable from the September 2009 VA examination.  The frequency of his headaches varied from one a week to several a week, and lasted about two to four hours.  The headaches were manifested by a sharp, throbbing pain behind the right eye and in the right temporal region, and the Veteran rated the pain at a six or seven out of ten.  He continued to deny significant problems with photophobia, phonophobia, nausea, or vomiting associated with the headaches.  He would typically lie down during an episode, and the headaches were not generally prostrating with only minimal to mild functional loss.  The Veteran indicated having right facial pain frequently which he reported that a physician attributed to trigeminal nerve irritation secondary to old trauma during World War II.  The Veteran also reported chronic blurred vision and visual defect in the right eye since injury.  He has a history of glaucoma and was status-post bilateral cataract extraction with implants.  

The Veteran also reported chronic intermittent dizziness and vertigo-like symptoms, which the examiner found affected his balance over the last couple of years.  The Veteran began to use a cane over the last couple of years, and denied recent falls since he started using a cane.  There was mild to moderate functional loss as a result of the dizziness and vertigo.  The Veteran also indicated short term and immediate memory impairments, decreased attention, and difficulty concentrating.  He also had mild difficulty with executive functions, and he reported increased difficulty with unfamiliar tasks and slowness in information processing.  As to other symptoms, while he had a history of benign prostatic enlargement with mild urinary outlet symptoms, he continued to deny significant problems with weakness, loss of strength, or paralysis; ongoing problems with fatigue, lethargy, or malaise; bowel problems or incontinence; or erectile dysfunction. There were also no sensory changes, numbness, tingling, paresthesias, dysesthesias, seizures, blackouts, decrease in sense of taste or smell, significant irritability or restlessness, psychiatric diagnosis, or tremors.  

On evaluation, the examiner noted that the Veteran presented with appropriate dress, speech, and affect; and his general appearance was well-kept.  He was awake, alert, oriented times three, calm, pleasant, and somewhat informative.  He had difficulty remembering exact details, dates, and time lines when reporting his history.  The examiner found the Veteran to be a fair historian and obtained information from his wife.  On mini-mental status examination, the Veteran scored a 23 out of 30, and the examiner observed that the Veteran had minimal progression from the September 2009 examination but that there still only mild cognitive deficits apparent.  Cranial nerves were essentially intact; hallpike maneuver was negative; nystagmus was not noted; and pupils were equal, round, and reactive to light with lens implants noted bilaterally.  Head, eyes, ears, nose, and throat were otherwise normocephalic.  There was an old right-sided carotid endarterectomy scar, but there was no lymphadenopathy, goiter, or prominent carotid bruits.  Chest was symmetrical without retractions; lungs were clear to auscultation bilaterally; heart rate and rhythm were regular without gallops, murmurs, or rubs; abdomen was soft and essentially nontender without masses or organomegaly; and bowel sounds were active.  Extremities exhibited symmetrical regular pulses bilaterally without pitting edema.  Musculoskeletal evaluation showed no acute findings.  

Peripheral neurological examination showed 5/5 strength bilaterally in the upper and lower extremities.  There was no muscular atrophy, wasting, or rigidity, and muscular tone was normal.  There were no tremors, diffuse hyporeflexia and deep tendon reflexes were 1/4 bilaterally in the upper and lower extremities, point to point in rapid alternating movements appeared intact, and sensory evaluation was intact in the upper and lower extremities bilaterally without any particular deficits.  Negative Romberg was noted, and the Veteran was not able to tandem walk or heel-toe walk because of balance ataxia.  He demonstrated short unsteady gait with ataxia and mild functional limitation with standing, walking, weight bearing, and propulsion.  He had a normal carriage and use a cane to ambulate.  Neurological evaluation was otherwise normal.  

The examiner noted that although there was apparently a history of carotid artery disease with small vessel ischemic disease and apparent previous TIA/mild CVA in the past, there were no particular residuals of stroke per the Veteran and his wife.  The examiner indicated that there was a possibility that increased problems with dizziness and vertigo could be related to the Veteran's cerebrovascular disease but there was also mention of problems with vertigo at the time of the initial injury in 1943.  He, therefore, concluded that the Veteran's chronic dizziness with vertigo symptoms and balance/gait ataxia were at least as likely as not representative of residuals of service-connected posttraumatic encephalopathy characterized by headaches secondary to head injury during service.  As to tremors, the examiner noted that the Veteran denied any ongoing problems with hand tremors.  With regard to memory loss with mild cognitive deficits, the examiner noted that service treatment records do not indicate any significant problems with memory loss or amnesia at the time of the initial injury.  He opined that the Veteran's memory loss with mild cognitive deficits are less likely as not specific residuals of his service-connected posttraumatic encephalopathy characterized by headaches secondary to head injury during service.  

The Veteran was most recently evaluated in February 2012.  At that time, the Veteran's wife's reported that the Veteran's headaches had been so bad that he was unable to stay at work and had to come home to lie down.  She also described that the Veteran's ongoing problems with balance and dizziness, and the family's characterization of the Veteran as a klutz.  As to memory problems, she stated that she did not think he had such problems throughout the years since he carried a pocket calendar to remember appointments.  

The examiner addressed the specific criteria for evaluating traumatic brain injuries.  First, as to cognitive impairment and subjective symptoms of traumatic brain injuries, the examiner indicated mild memory loss (e.g. having difficulty following a conversation, recalling recent conversations, remembering names of fellow new acquaintances, finding new words or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  He also observed mildly impaired judgment; for complex or unfamiliar decisions, the Veteran was occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  Social interaction was routinely appropriate.  He was occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  Motor activity was normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  As to visual spatial orientation, the Veteran was mildly impaired.  He occasionally got lost in unfamiliar surroundings, had difficulty readings maps or following directions, and was unable to use assistive devices, such as a GPS.  

The Veteran also had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family, or other close relationships.  Examples of these subjective symptoms included intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  He also exhibited one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  

Although the Veteran denied ongoing photophobia or phonophobia with headaches, he indicated problems with chronic blurred vision and visual defect in the right eye since his injury.  There was a history of glaucoma over the last several years and he was status-post bilateral cataract extraction with implants.  Right facial pain syndrome representing trigeminal nerve irritation secondary to old trauma during service was noted.  As to communication, comprehension or expression, or both, of either spoken language or written language, it was only occasionally impaired.  He communicated complex ideas.  Also, consciousness was normal.  It was further noted that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  Additionally, the Veteran had a scar related to the TBI that was not painful and/or unstable, or having a total area greater than 39 square cm.  The remaining impairment was impaired visual acuity in the right eye.  As to functional impact, the examiner determined that the Veteran's residual conditions related to his TBI impacted his ability to work due to a combination of mild memory impairment, visual impairment, and coronary artery disease caused him to be unable to continuously maintain gainful employment.  

After a careful review of the record, the Board finds that the Veteran's disability is more appropriately rated under Diagnostic Code 8100 for migraine headaches for the entire period on appeal than under the prior version of Diagnostic Code 8045 as this contemplates his primary symptoms and would afford the Veteran the greater benefit.  In this regard, the Board notes that the Veteran's disability has been manifested by subjective complaints of chronic headaches, memory loss, dizziness and infrequent falls; but not by objective evidence of impairment of his peripheral and autonomic systems.  Crucially, the medical evidence does not reveal any multi-infarct dementia.  As such, a disability rating in excess of 10 percent is not assignable under the former criteria for purely subjective complaints codified at Diagnostic Code 8045.

As noted above, purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id

The Board notes that the prior version of Diagnostic Code 8045 could be construed as prohibiting a rating in excess of 10 percent under Diagnostic Code 8100, because the symptoms are wholly subjective, but the new version of Diagnostic Code 8045 contains no such prohibition, and even the prior version of Diagnostic Code 8045, did not explicitly prohibit ratings under an alternate diagnostic code.  In fact, by indicating that the 10 percent rating provided for under Diagnostic Code 8045 was not to be combined with any other rating for a disability due to brain trauma, the code does appear to acknowledge that rating residuals under alternative diagnostic codes is permissible.

Because both Diagnostic Code 8045 and Diagnostic Code 8100 contemplate manifestations of headaches, however, it would constitute prohibited pyramiding to provide separate ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  Furthermore, as noted, the prior version of 8045 specifically indicates that the 10 percent rating provided for therein was not to be combined with any other rating for a disability due to brain trauma.  Thus, the Board concludes that a single 30 percent rating under Diagnostic Code 8100 is warranted, as discussed below. 

Under Diagnostic Code 8100, migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraines with characteristic prostrating attacks averaging one in two months over last several months are rated 10 percent disabling, and a noncompensable rating is assigned for less frequent attacks.  38 C.F.R. § 4.124a , Diagnostic Code 8100 (2011).  

The rating criteria do not define "prostrating," however the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness, 

In this case, the Veteran has demonstrated chronic headaches which have been attributed to his service-connected TBI.  These headaches varied in frequency but have ranged from one week to several weeks.  While they were not prostrating and resulted in only minimal to mild functional loss, the Veteran had to leave work and lie down at home during an episode.  Therefore, to afford the Veteran all benefit of the doubt, the Board finds that the criteria for an evaluation of 30 percent, but not higher, have been met.  However, the Veteran has not been shows to have headaches characterized by very frequent completely prostrating and prolonged attacks productive of "severe" economic inadaptability, warranting a 50 percent rating under Diagnostic Code 8100.  Therefore, an increased disability evaluation of 30 percent for TBI is met for the entire period on appeal.  

The Board also notes that the Veteran's dizziness and vertigo have also been attributed to his service-connected disability.  Vertigo is evaluated under Diagnostic Code 6204, which provides for evaluation of peripheral vestibular disorders.  A 10 percent evaluation is for assignment when there is occasional dizziness, and a maximum 30 percent disability evaluation is warranted when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).  In this case, the Veteran has demonstrated chronic dizziness associated with ataxia, unsteady gait, balance issues, and frequent falls.  Furthermore, his family has regarded him as klutz due to his balance problems.  In view of the Veteran's symptoms and resolving all doubt in the Veteran's favor, the Board finds that the criteria for a separate 30 percent evaluation is warranted for the entire period on appeal. 

With respect to application of the revised criteria, which is applicable only effective as of October 23, 2008, the disability rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher disability rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI are rated separately.

At this time, the Board notes that the Veteran does not exhibit psychiatric symptoms that would lead to a psychiatric diagnosis.  Additionally, a level of severity of "1" impairment has been assigned for the Veteran's subjective complaints of mild memory, attention, concentration, and executive functions.  A higher evaluation is not warranted as he has not been shows to have these symptoms on objective testing.  

The Veteran's judgment has been assigned a level of "1" severity as well.  The Veteran's judgment has been noted to be mildly impaired.  

A level of severity of "0" has been assigned for the social interaction facet, indicating that the Veteran's social interaction is normal, as evidenced by medical evidence of record, to include the VA examination reports.  Significantly, a higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate. 

A level of severity of "1" has been assigned for the orientation facet.  A review of the evidence shows that the Veteran has occasionally been disoriented to one of the four aspects (person, time, place, and situation) of orientation. 

A level of severity of "1" has been assigned for the motor activity (with intact motor and sensory system) facet.  The Veteran's motor activity was normal most of the time but mildly slowed at times due to apraxia which is congruent with the criteria for a level of severity of "1."  

A level of severity of "1" has also been assigned for the visual spatial orientation facet as he has demonstrated mild impairment. 

A level of severity of "1" has been assigned for the subjective symptoms facet, reflecting evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

A level of severity of "1" has been assigned for the neurobehavioral effects facet as he demonstrated one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  

A level of severity of "1" has been assigned for the communication facet to reflect  comprehension or expression, or both, of either spoken language or written language that is occasionally impaired.  

Therefore, based on the medical evidence, the Board finds that the Veteran meets the criteria for a separate 10 percent evaluation under  Diagnostic Code 8045.  The Veteran's disability picture is commensurate with a 10 percent evaluation and not a higher evaluation because none of the 10 facets are assigned a level of severity of  "2."   See 38 C.F.R. § 4.3, Diagnostic Code 8045 (2011).   The effective date of the separate evaluation is the effective date of the revised TBI rating criteria. 

Furthermore, the Board notes that the Veteran has a scar from his TBI.  However, the Veteran does not claim nor does the evidence show that he has any impairment arising from the scar.  Accordingly, the Board will not consider whether he has any such impairment from his TBI scar.  Also, the Veteran's tinnitus has been attributed to his TBI and he is already in receipt of the maximum disability evaluation for tinnitus.  Thus, the Board will not discuss whether a higher rating is warranted for tinnitus.  

Additionally, the Board notes that while memory problems have been discussed as a possibly residual of the TBI, the weight of the evidence set forth above demonstrates that any memory problems are not likely due to the TBI.  See e.g. August 2010, February 2011, and February 2012 VA examination reports .  The  Board acknowledges that the May 2010 VA examination report noted that the Veteran's memory problems were related to the "recent  TBI."  However, the Board believes that the examiner was referring to the Veteran's recent TIA and not TBI, as the TBI cannot be considered recent as it occurred over 60 years before the examination.  In any case, the remainder of evidence shows that memory problems are not related to the TBI.  Therefore, the Board will not consider whether a separate evaluation is warranted. 

In summary, for the reasons discussed above, the Board finds that the Veteran is entitled to a higher evaluation of 30 percent for his migraine headaches under Diagnostic Code 8100 for the entire period on appeal, and a separate 30 percent under Diagnostic Code 6204 for peripheral vestibular disorders also for the entire period on appeal.  Additionally, he is entitled to a separate 10 percent evaluation for TBI effective from October 23, 2008 (the effective date of the revised TBI rating criteria). 

Finally, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the service-connected brain trauma residuals at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (noting that the "[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his brain trauma residuals and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board concludes that referral for extraschedular consideration for this service-connected disability is not warranted. 


ORDER

Entitlement to an initial disability evaluation of 30 percent, but not higher, for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches, is granted subject to the laws and regulations governing monetary benefits. 

A separate 30 percent evaluation for vertigo associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches, is granted subject to the laws and regulations governing monetary benefits. 

Effective from October 23, 2008, a separate 10 percent evaluation, but not higher, for residuals, posttraumatic encephalopathy, characterized by atypical headaches, is granted, subject to the laws and regulations governing monetary benefits. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011).  Therefore, on remand, he should be sent an appropriate notification letter. 

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Although the February 2012 examination report noted that the residual conditions related to his TBI impacted his ability to work due to a combination of mild memory impairment, visual impairment, and coronary artery disease, the evidence discussed above demonstrates that the Veteran's memory loss with mild cognitive deficits are less like as not residuals of the service-connected TBI.  In any case, the evidence is unclear whether the Veteran would be unemployable solely due to his service-connected disabilities.  Therefore, on remand the Veteran must be afforded an examination to determine whether his service-connected disabilities affect his employability.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA compliant duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability. The claims folder should be made available to the examiner. The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

3. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  Then, after ensuring any other necessary development has been completed as a result of the above instructions, adjudicate the Veteran's claim.  If action is adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


